
	
		I
		112th CONGRESS
		2d Session
		H. R. 6314
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Fattah introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To enable the Department of Energy and a Commission on
		  Energy Independence and Domestic Refining Capacity the ability to study,
		  recommend, and implement Federal incentive packages that would sustain and
		  increase domestic refining capacity.
	
	
		1.Short titleThis Act may be cited as the
			 American Energy Independence and
			 Domestic Refining Capacity Act.
		2.FindingsCongress finds the following:
			(1)The Federal
			 Government has a vested interest in promoting domestic energy
			 independence.
			(2)Federal
			 incentives, including public-private partnerships, tax incentives, loan
			 guarantees, and direct loans, have been used in the past to help foster private
			 sector growth in energy related industries.
			(3)Demand for refined
			 petroleum products continues to rise as the economy recovers and developing
			 nations increase their consumption.
			(4)Due to a variety
			 of factors, the refining industry has seen a number of refinery
			 closures.
			(5)These closures
			 leads to a number of difficulties, including reduction in short-term supply,
			 longer delivery times, higher prices of goods for consumers, increased cost of
			 production for businesses, rising home heating prices, increased importation of
			 gasoline from foreign countries, and less energy independence.
			(6)Reduced refining
			 capacity will only increase pressure on the industry to manage supply and meet
			 demand, as domestic refining capacity shifts and contracts.
			(7)The location of
			 our refining facilities and distribution networks is significant.
			3.EstablishmentThere is established a commission to be
			 known as the Commission on Energy Independence and Domestic Refining
			 Capacity (in this Act referred to as the
			 Commission).
		4.Requesting
			 studiesThe President may
			 request the Commission to conduct a study described in section 5(a) to
			 determine whether the consolidation or closing of a refinery will result in an
			 adverse decline in the Nation’s domestic refining capacity.
		5.Duties of the
			 Commission
			(a)StudiesUpon
			 receipt of a request under section 4, the Commission shall conduct a study to
			 examine—
				(1)the state of the
			 domestic refining industry, including the effect of the consolidation or
			 refinery closure on overall production, domestic economic growth, and national
			 gas prices;
				(2)the possibilities
			 for the Federal Government to form public-private partnerships that would lead
			 to increased domestic refining capacity;
				(3)the potential
			 positive and adverse consequences of Federal partnerships and incentives on
			 growth within the industry;
				(4)the potential
			 benefits of reinvesting a portion of revenues from public-private partnerships
			 into energy related science, technology, engineering, and mathematics
			 education, and seeding future federally funded energy research; and
				(5)the types of
			 Federal incentives that could be used to maintain domestic refining capacity
			 including—
					(A)tax
			 incentives;
					(B)loan
			 guarantees;
					(C)direct
			 loans;
					(D)grants;
					(E)land
			 grants;
					(F)credits;
					(G)cooperative
			 agreements;
					(H)preferences;
			 and
					(I)other
			 competitions.
					(b)ReportNot
			 later than 3 months after the request for a study, the Commission shall submit
			 to the President and Congress a written report of the results of the study
			 conducted under subsection (a).
			6.Duties of the
			 SecretaryIf the Commission’s
			 study finds that a plant consolidation or closure will have an adverse affect
			 on the Nation’s domestic refining capacity, the Secretary of Energy (in this
			 Act referred to as the Secretary) may offer Federal incentives
			 to prevent the diminishment of refining capacity. These incentives
			 include—
			(1)formation of
			 public-private partnerships to increase the Nation’s refining capacity;
			 and
			(2)incentives
			 designed to increase domestic refining capacity, including the incentives
			 described in section 5(a)(5).
			7.Staff of
			 Commission; experts and consultants
			(a)StaffThe
			 Commission may, without regard to section 5311(b) of title 5, United States
			 Code, appoint and fix the compensation of such personnel as the Commission
			 considers appropriate.
			(b)Applicability of
			 certain civil service lawsThe staff of the Commission may be
			 appointed without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service, and without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of such title
			 relating to classification and General Schedule pay rates, except that the
			 compensation of any employee of the Commission may not exceed a rate equal to
			 the annual rate of basic pay payable for GS–15 of the General Schedule under
			 section 5332 of title 5, United States Code.
			(c)Experts and
			 consultantsThe Commission may procure temporary and intermittent
			 services of experts and consultants under section 3109(b) of title 5, United
			 States Code, but at rates for individuals not to exceed the daily equivalent of
			 the maximum annual rate of basic pay under section 5332 of such title.
			8.Membership
			(a)Number and
			 appointment
				(1)AppointmentThe
			 Commission shall be composed of nine members appointed, not later than 90 days
			 after the date of enactment of this Act, as follows:
					(A)Three members
			 shall be appointed by the President.
					(B)Two members shall
			 be appointed by the Speaker of the House of Representatives.
					(C)One member shall
			 be appointed by the minority leader of the House of Representatives.
					(D)Two members shall
			 be appointed by the President pro tempore of the Senate.
					(E)One member shall
			 be appointed by the minority leader of the Senate.
					(2)QualificationsAll
			 members of the Commission shall be persons who are especially qualified to
			 serve on the Commission by virtue of their education, training, or experience,
			 particularly in the fields of scientific research and commercialization.
				(b)TermsEach
			 member shall be appointed for the life of the Commission.
			(c)VacanciesA
			 vacancy in the Commission shall not affect the powers of the Commission and
			 shall be filled in the same manner in which the original appointment was
			 made.
			(d)CompensationMembers
			 of the Commission shall be awarded compensation as follows:
				(1)Rates of
			 payExcept as provided in paragraph (2), members shall each be
			 paid at a rate equal to the daily equivalent of the annual rate of basic pay
			 for grade GS–15 of the General Schedule for each day (including travel time)
			 during which they are engaged in the actual performance of duties vested in the
			 Commission.
				(2)Prohibition of
			 compensation of federal employeesMembers of the Commission who
			 are full-time officers or employees of the United States or Members of Congress
			 may not receive additional pay, allowances, or benefits by reason of their
			 service on the Commission.
				(3)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.
				(e)QuorumFour
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
			(f)Chair; vice
			 chairThe Commission shall elect a Chair and Vice Chair from
			 among its members. The term of office of the Chair and Vice Chair shall be for
			 the life of the Commission.
			(g)MeetingsThe
			 Commission shall meet at the call of the President not later than 120 days
			 after the date of enactment of this Act or not later than 30 days after the
			 date on which legislation is enacted making appropriations available to carry
			 out this Act, whichever date is later.
			9.Powers of
			 Commission
			(a)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 Act, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence relating to any matter under investigation by the Commission.
			 The Commission may refer requests for testimony or evidence that are not
			 fulfilled to the Committee on Oversight and Government Reform of the House of
			 Representatives or the Committee on Homeland Security and Governmental Affairs
			 of the Senate.
			(b)Powers of
			 members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
			(c)Obtaining
			 official dataThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this Act. Upon request of the Chair or Vice Chair of the Commission,
			 the head of that department or agency shall furnish that information to the
			 Commission.
			(d)Administrative
			 support servicesThe Commission may enter into agreements with
			 the Administrator of General Services for procurement of financial and
			 administrative services necessary for the discharge of the duties of the
			 Commission. Payment for such services shall be made by reimbursement from funds
			 of the Commission in such amounts as may be agreed upon by the Chair of the
			 Commission and the Administrator of General Services.
			(e)Contract
			 authorityTo the extent or in the amounts provided in advance in
			 appropriation Acts, the Commission may contract with and compensate government
			 and private agencies or persons for supplies, services, and property.
			10.Authorization of
			 appropriationsThere are
			 authorized to be appropriated $10,000,000 to carry out this Act.
		
